Citation Nr: 0402067	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-17 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In this rating decision, the RO granted 
service connection for diabetes mellitus as due to herbicide 
exposure, and assigned a 20 percent evaluation, effective 
July 9, 2001.  

In June 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.  
During his hearing, the veteran mentioned that he had 
problems with his back and feet, that he may have peripheral 
neuropathy, and that he had a hypertension condition, eye 
condition and a possible urinary incontinence condition.  (p. 
10-12).  These increased rating and service connection claims 
are referred back to the RO for proper adjudication.  


FINDINGS OF FACT

The veteran's diabetes mellitus was manifested by a need for 
an oral hypoglycemic agent and a restricted diet, without the 
need for insulin or regulation of activities such as 
avoidance of strenuous occupational or recreational 
activities.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating greater 
than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's separation examination dated July 1969 and 
service records are negative for a diagnosis of diabetes 
mellitus.  Outpatient treatment records dated April 2000 
indicated that the veteran had a history of diabetes.  

In August 2001, the veteran filed a claim seeking service 
connection for diabetes, due to exposure to herbicide (Agent 
Orange).  Outpatient treatment records dated September 2001 
showed that the veteran received a food guide pyramid, and 
other information on recommended daily servings from each 
food group.  The veteran was given a handout on low-fat, low-
salt diets, and received information on healthy heart diets.  
The examiner also reviewed with the veteran the benefits of 
moderate exercise and how to become physically active.  
September 2001 treatment records indicated that the veteran 
was diagnosed with "diabetes mellitus without complications, 
Type II," in June 2001.  These records showed that the 
veteran was issued the medication Glyburide for his diabetes 
mellitus, beginning February 2001.   

The veteran received a QTC medical examination in September 
2001.  The veteran stated that he began to experience 
polyuria and polydipsia in 1979.  In March 1991, he was 
evaluated for hypertension and was found to have 
hyperglycemia.  He had been following specific diet control 
for his diabetes without medication, until June 2001 when he 
started on the medication, Glyburide.  In September 2001, the 
veteran reported mild intermittent fecal incontinence, and 
denied urinary incontinence.  He complained of intermittent 
tingling and numbness in his fingertips.  He stated that his 
lower extremities became fatigued after walking approximately 
100 feet on level ground.  The veteran denied shortness of 
breath, dizziness, syncope, anemia and chest pain.  He 
indicated that he was currently employed as a licensed 
plumber for the VA.  He also stated that he was able to 
perform his routine job duties without difficulty.  He was 
able to brush his teeth, dress himself, shower, cook, vacuum, 
walk, drive a car, shop, take out trash, push a lawn mower, 
climb stairs and garden.  Musculoskeletal examination 
revealed that the veteran was able to make a tight fist and 
hand strength was normal bilaterally.  Upon exam of the lower 
extremities, there were no signs of abnormal weight bearing, 
such as calluses, corns or breakdown.  The veteran did not 
require the use of assistive devices for ambulation.  His 
posture was normal.  His gait was normal, and there was no 
limitation of function of standing and walking.  Diagnostic 
studies showed a urinalysis within normal limits.  The 
veteran was diagnosed with Type II diabetes mellitus.

Dr. L. S. submitted a statement in January 2002.  The 
physician diagnosed the veteran with diabetes mellitus, Type 
II.  The physician also indicated that the veteran has visual 
and renal complications that are directly due to diabetes 
mellitus.

Outpatient records dated January 2002 indicated that the 
veteran denied shortness of breath, dizziness and chest pain.  
February 2002 records indicated chest pain and shortness of 
breath and stomach pain.  August 2002 outpatient records 
indicated that the veteran denied chest pain, and admitted 
that the last chest pain he had was in February 2002.  

The veteran was given a personal hearing in June 2003.  He 
stated that he was diagnosed with diabetes back in 1980, 1981 
or 1982.  He indicated that he went to the doctor once or 
twice a month for monitoring of his diabetes mellitus.  He 
stated that he had not been hospitalized for his diabetes in 
the past year.  When asked whether the doctor treated him 
with insulin injections or oral medication, the veteran 
responded that he was treated with the oral medication, 
Glyburide.  He further stated that he was on a 1500 calorie 
prescribed diet.  The veteran related that he was informed by 
his physicians that he must exercise.  When asked whether he 
had any other restrictions and activities that the doctor 
limited, such as any physical or labor activities, the 
veteran responded "no, but when I complain about problems 
with my back or problems with my feet, they said as 
tolerated."  The veteran stated that he was currently 
employed as a plumber.  When asked if he had any restrictions 
on what he could do as a plumber due to his diabetes, the 
veteran responded he had urinary problems, and had a tendency 
to get dizzy and feeling tired.  He also stated that he did 
not have the physical strength and breathing capacity that he 
once did, and that it took him longer to get things done.  He 
also stated that his doctors recommended that he exercise.  
In the past year, the veteran indicated that he did not have 
a seizure-like reaction to an elevation in blood sugar.  He 
had one episode that he considered a seizure, but no further 
episodes after changing medications.  The veteran stated that 
he had dizzy spells once or twice a month, and that he had 
numbness in his feet, but not in his toes.  The veteran also 
mentioned that he had difficulty urinating, but it did not 
seem like it was getting better or worse.


Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the April 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
In August 2001, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the veteran which information 
and evidence that the veteran was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the veteran.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in August 2001.  The letter told the veteran what 
evidence was needed to substantiate his claim.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was afforded a VA examination (via QTC 
Management) in September 2001 regarding his diabetes 
mellitus, and was given a personal hearing in June 2003.  In 
view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.


II.  Entitlement to an initial rating greater than 20 
percent for 
     service-connected diabetes mellitus as due to 
herbicide exposure.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial December 2001 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In this case, the veteran was granted service connection for 
diabetes mellitus as due to herbicide exposure with an 
evaluation of 20 percent, effective July 9, 2001.  The 
veteran is currently assigned a 20 percent evaluation under 
Diagnostic Code 7913.
  
Diagnostic Code (DC) 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet, or; oral hypoglycemic agent 
and restricted diet.  A 10 percent evaluation is warranted 
for diabetes mellitus that is manageable by restricted diet 
only.  Note (1) further states that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) states 
that when diabetes mellitus has been conclusively diagnosed, 
do not request a glucose tolerance test solely for rating 
purposes.




After a  review of the evidence of record, the Board 
concludes that an initial rating greater than 20 percent for 
service-connected diabetes mellitus as due to herbicide 
exposure is not warranted under DC 7913.  Therefore, the 
veteran's evaluation of diabetes mellitus is continued as 20 
percent disabling, as discussed below.

The evidence shows that the veteran was placed on a 
restricted diet by his physicians.  Outpatient treatment 
records from September 2001 showed that the veteran was given 
information on low-fat, low-salt diets, and was informed of 
the benefits of moderate exercise and physical fitness.  
During his September 2001 QTC medical exam, the veteran 
indicated that he had been following a specific diet for his 
diabetes without medication, until June 2001 when he began 
taking Glyburide.  During his June 2003 hearing, the veteran 
indicated that he was told by his physicians to exercise.  

While the evidence of record above demonstrates that his 
diabetes mellitus required a restricted diet, the evidence 
does not show that the veteran required "regulation of 
activities," defined in DC 7913 as "avoidance of strenuous 
occupational and recreational activities."  Although it is 
not necessary to meet all of the rating criteria included in 
the higher rating, the regulation of activities is the 
primary characteristic distinguishing ratings greater than 
the 20 percent evaluation under DC 7913.  38 C.F.R. § 4.21.  
The evidence showed, in fact, that the veteran was able to 
perform occupational activities.  At his September 2001 exam, 
the veteran stated that he was able to perform his routine 
job duties as a licensed plumber without difficulty.  

The evidence also shows that he was able to perform multiple 
household and recreational activities.  According to his 
September 2001 QTC exam, the veteran was able to brush his 
teeth, dress himself, shower, cook, vacuum, walk, drive a 
car, shop, take out trash, push a lawn mower, climb stairs 
and garden.  While he stated that he felt fatigued after 
walking 100 feet on level ground and described dizziness, 
feeling tired and decreased physical strength when working, 
the evidence of record does not indicate that he was to avoid 
occupational activities, or limit or avoid recreational 
activity.  At his September 2001 QTC exam, the examiner noted 
that his posture and gait were both normal, and there was no 
limitation of function of standing or walking.  At his June 
2003 hearing, the veteran stated that he was told by his 
physicians that he must exercise.  He also stated at his 
hearing that his doctors did not limit his labor or physical 
activities, in regard to his diabetes mellitus condition.  

Furthermore, the evidence of record does not show that the 
veteran required insulin for his diabetes.  February 2001 
outpatient records showed that the veteran began taking 
Glyburide for his diabetes in February 2001.  At his 
September 2001 medical exam, the veteran recalled that he had 
been taking Glyburide in June 2001.  At his June 2003 
hearing, when asked whether the doctor treated him with 
insulin injections or oral medication, the veteran responded 
that he was treated with oral medication, Glyburide.  There 
is no mention or notation of record that the veteran was 
required to take insulin.  Pursuant to DC 7913, one of the 
criteria for a rating greater than a 20 percent evaluation is 
the required use of insulin.   

As stated above, according to DC 7913, a 40 percent 
evaluation is warranted for diabetes mellitus when a person 
requires insulin, a restricted diet, and regulation of 
activities.  In this case, the evidence of record shows that 
the veteran meets the criteria of requiring a restricted 
diet, but does not meet the other criteria of requiring 
insulin and requiring the regulation of activities.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a greater initial rating for diabetes mellitus as 
due to herbicide exposure must be denied.  VCAA, Publ. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Therefore, entitlement to a greater initial rating for the 
veteran's service-connected diabetes mellitus as due to 
herbicide exposure is not warranted.  The veteran's 
evaluation of diabetes mellitus is continued as 20 percent 
disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).    




ORDER

Entitlement to an initial rating greater than 20 percent for 
service-connected 
diabetes mellitus is denied.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



